Citation Nr: 1816493	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from August 1950 to July 1951.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based on individual unemployability (TDIU ) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has contended that he is unable to seek or maintain employment due to his service-connected PTSD.  See VA Form 21-8940, filed in October 2012.  As such, the issue of entitlement to TDIU is part of his claim for a higher initial rating for PTSD, and the appeals period for the Veteran's TDIU claim began the date he filed his claim for PTSD, or October 29, 2007.

In his substantive appeal (VA Form 9), dated in June 2009, the Veteran requested a Travel Board hearing.  However, in a statement in support of claim (VA Form 21-4138), dated in June 2016, he withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

The Veteran's service-connected disabilities have not prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.



CONCLUSION OF LAW

The criteria for a TDIU have not been met at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU - Legal Criteria

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a). 

Because it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  

II.  Background

Throughout the appeals period, the Veteran has been service-connected for PTSD at a 30 percent disability rating prior to February 1, 2011, and at a 50 percent disability rating thereafter, for a right eye disability at 30 percent, for tinnitus at 10 percent, for hearing loss at a noncompensable rating prior to January 14, 2011, and at a 10 percent disability rating thereafter, and at a noncompensable ratings for a left shoulder scar prior to November 14, 2013 and a 10 percent disability rating thereafter, and at a noncompensable rating for hypertension.  His total rating was 60 percent prior to February 1, 2011, 70 percent effect February 1, 2011, and 80 percent effective November 14, 2013.  Thus, the Veteran met the scheduler criteria for an assignment of TDIU under 38 C.F.R. § 4.16 (a) as of February 1, 2011 in this case.  However, regardless of whether the Veteran meets the schedular criteria, the Board has determined that TDIU is not warranted in this case.  The reasoning is as follows.

In his October 2012 statement, the Veteran indicated that, when he left the United States Post Office (USPO) in November 1990, it was because he was "stressed out."  He also indicated that they offered him the position of postmaster of a small unit.  His VA Form 21-8940 reflects his reports that he worked full time for the post office from January 1953 to November 1990, and part time from November 1990 to November 2001.  He indicated that he became too disabled to work in November 1990 due to his service-connected PTSD.  The Veteran reported that he had completed high school and three years of college, with no additional education or training.

The Veteran underwent a VA PTSD examination in January 2008.  He reported that during the almost 40 years with the USPO, he had seven awards for outstanding work and described no conflict in his work settings.  While he was an employee of the post office, he became secretary-treasurer, and later held another office for the United States Postal Service Union.  He held positions for the Union for 20 years and dealt with negotiations with the government.  While he described excellent working relationships with people in the post office with no conflict, he also noted that when he would have flashbacks it would disturb his concentration effort.  In 1990, at the age of 60, he retired from the USPO and took a year off work.  In 1991 he resumed work at a contract postal office in Fresno, California, and worked there for the next 11 years.  In the 11 years that he worked for the post office in Fresno, he stated that his relationships there were "very good" and he enjoyed the employment.  He then quit in 2002 at the age of 72 because his wife was ill and he had to care for her.  In the year 2000, he became a chaplain for the Veterans of
Foreign Wars (VFW) and functioned in that capacity around the VA and other hospitals in Fresno for the VFW for the prior seven years.  The examiner assigned a GAF score of 70.

A January 2011 VA audio examination reflected the Veteran's reports that he had difficulty hearing at the dinner table, watching television, on the phone, in a large room, with background noise, and in one to one conversation.  However, the examiner found that it was more likely than not that with the help of an appropriately fit hearing aid system, the Veteran's hearing loss would have minimal or no substantial effect on his ability to engage in gainful employment.  VA medical records show that the Veteran reported that hearing aids were helpful and essentially mitigated the effects of his hearing loss.

A January 2011 PTSD examination shows that the Veteran reported that he had been the Acting Chaplain for VFW Post 8900 since 1999.  He had never been disciplined for poor work performance or negative behaviors at the USPO, and in fact cited a history of promotion.  The examiner stated that the Veteran was retired and based on his employment record, his PTSD did not interfere with his performance of occupational tasks.  His obsessive patterns which are likely connected to history of enduring PTSD at times impede his ability to relate with others.  As described, he is so attuned to details that he may become irritable or frustrated when others do not perform to his level of expectation.  His short term memory is impaired.  He demonstrates slight impairment in impulse control and judgment as evidenced by his actions when in tense situations (i.e. pulling gun on aggressive driver, purposely slowing down other drivers to ensure the mind the speed limit, etc).   The examiner noted his ability to have maintained good relationships with his family and peers, impeccable employment history and devotion to his volunteer work with the VFW.  The examiner noted that the Veteran's daily activities remained outstanding, as he was involved with his church organizations, stayed active in singing, had no difficulty with self-care and overall had maintained the ability to support himself and family throughout the years. 

A January 2011 eye examination reflected that the Veteran does have some degree of permanent disability as a result of the glare which is caused by having a peripheral iridotomy, but noted that, fortunately, the Veteran had undergone successful cataract surgery for age-related cataracts in each eye and was seeing very well with no limitations on his vision.

In December 2013 a private internist, Dr. H., opined that the Veteran was unable to work due to PTSD.  

A January 2014 VA scars examination shows that the Veteran's service-connected right shoulder scar does not cause any limitations.

A March 2014 VA PTSD examination reflected the examiner's assessment that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Based on the examination and review of evidence, the examiner opined that the Veteran's service-connected PTSD did not render him or her unable to secure and maintain substantially gainful physical and/or sedentary employment.

The Veteran was provided with a VA hypertension examination in February 2017.  While the Veteran required medication to control his hypertension, the examiner found that there were no pertinent physical findings, complications, conditions, signs or symptoms related and that his hypertension did not impact his ability to work.


III.  Analysis

The Board finds that TDIU is not warranted in this case.  Here, the VA examiners have all opined that his service-connected disabilities do not render him unemployable.  His service-connected hypertension, hearing loss, tinnitus, scar and right eye disability do not result in any functional loss. 
 
While it is clear that the Veteran has some occupational and functional impairment as a result of his psychiatric disability, the evidence does not support that this disability precludes him from securing or following a substantial gainful employment.  Significantly, the Veteran was provided with several VA psychiatric examinations throughout the appeals period, and these examination reports show that the Veteran is not precluded from obtaining and maintaining employment as a result of his PTSD.  These examiners reviewed the Veteran's history in detail, noting his long and exemplary employment with the USPO and his ongoing activities in the community, including acting as a chaplain with the VFW. 

These opinion are strongly probative and provide evidence against the Veteran's claim.  

The Board acknowledges that December 2013 a private opinion in support of the Veteran's claim; however, no rationale or explanation was provided by this examiner, and there was no indication that he had reviewed the Veteran's medical and psychiatric history.  As such, this opinion does not have probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Moreover, the opinion is inconsistent with the remaining evidence of record showing the Veteran maintained a long employment history with no discipline problems and a succession of promotions until retirement age and continued to engage in significant volunteer activities in his retirement.

While the Veteran himself has made arguments in support of his claim, the Board notes that the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In this case, based on the evidence of record, the Board finds that TDIU is not warranted.  

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

TDIU is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


